Citation Nr: 0017225	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-00 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected hepatitis C is appropriate.

4.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected degenerative disc disease of 
the lumbar spine is appropriate.

5.  Whether the 0 percent (noncompensable) disability rating 
assigned for the appellant's service-connected asthma is 
appropriate.

6.  Whether the 0 percent (noncompensable) disability rating 
assigned for the appellant's service-connected 
gastroesophageal reflux disease is appropriate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to 
November 1996.

This appeal arises from an April 1997, Department of Veterans 
Affairs Regional Office (VARO), Albuquerque, New Mexico 
rating decision which, in pertinent part, denied the 
appellant entitlement to service connection for asthma, 
hepatitis C, back pain, a digestive problem, allergies, and a 
right shoulder disability.  VARO subsequently granted the 
appellant entitlement to service connection for hepatitis C, 
evaluated as 10 percent disabling, effective November 5, 
1996; asthma, evaluated as 0 percent disabling, effective 
November 5, 1996; degenerative disc disease and degenerative 
joint disease of the lumber spine, evaluated as 10 percent 
disabling, effective November 5, 1996; and gastroesophageal 
reflux disease, evaluated as 0 percent disabling, effective 
November 5 1996. 

In his hearing testimony, the appellant raised the issue of 
entitlement to service connection for a psychiatric disorder, 
including anxiety and depression, secondary to his service-
connected hepatitis C.  This issue is referred to VARO for 
appropriate action.

The appellant's claims for increased ratings will be 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1978 to 
November 1996. 

2.  The veteran's seasonal allergies subside on the absence 
or removal of the allergen and have not been demonstrated by 
competent medical evidence to have resulted in any residuals.

3.  There is no competent evidence that the appellant 
currently has a right shoulder disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
allergies.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
right shoulder disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for allergies and 
a right shoulder disability.  Under pertinent law and VA 
regulations, service connection may be granted if either 
disability was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

The Board will first review the appellant's pertinent medical 
history regarding his claim for service connection.  

The appellant's June 1978 military enlistment examination 
indicated that he had hay fever and was allergic to grass.  
His upper extremities and musculoskeletal system were 
described as normal.  

Service medical treatment records reveal that the appellant 
was treated for hayfever in April 1986.  A September 1989 
entry reported that he presented with seasonal environmental 
allergies and significant other symptoms, and was evaluated 
for possible desensitization.  The assessment was SAR 
(seasonal allergic rhinitis) and of asthma, exacerbations 
secondary.  The appellant provided a history of lifelong SAR 
with IT in the past.  He claimed that he had sneezing and 
watery and itchy eyes, and took over the counter medications.  
He claimed that the symptoms were bad from spring to fall.  He 
also provided a questionable history of asthma - DOE (dyspnea 
on exertion) with exercise during SAR season.  Skin tests were 
positive for trees, grasses, weeds, and mold.  At the time of 
his August 1990 periodic military examination, he reported a 
history of ear, nose, or throat trouble, sinusitis, hay fever, 
and asthma.  Physical examination was normal.  He claimed that 
sinusitis and hay fever were treated as needed.  He received 
an allergy shot in November 1990.  A May 1991 entry reported 
that he had a rash, and the assessment was to rule out 
allergic dermatitis.  An April 1993 entry indicated that he 
had been receiving allergy shots for 3 years and was to 
restart allergy immune treatment.  

A November 1993 military treatment entry reported that the 
appellant complained of right shoulder and neck pain which 
increased when using a rucksack or sitting in one position for 
a long period of time.  He had full range of motion.  The 
assessment was of myofascial pain syndrome.  At his February 
1994 appointments, he was improving but still had muscle 
twitching and tenderness over his right trapezius.  The 
assessment was again of myofascial pain syndrome, and he was 
treated with a Xylocaine injection.  A March 1994 entry 
reported that he was seen in follow up for shoulder pain and 
low back pain with palpable nodes.  It was noted that he 
needed to be followed by the orthopedic service. 

A July 1994 military periodic examination reported a normal 
examination of the appellant's upper extremities.  He denied 
any history of a painful or trick shoulder.  Allergies were 
noted.  He reported that he had been using an asthma inhaler 
with medication and taking an allergy shot.

An August 1994 entry reported that the appellant complained of 
right shoulder pain only with use of a "ruck."  He indicated 
aggravation with standing at attention, sleeping, or sitting 
for a long time.  He was to return in 2 weeks to have his 
shoulder checked.

The appellant's March 1995 military retirement examination 
reported positive "TTP"  of the right trapezius without 
deformity, full active range of motion and good deep tendon 
reflexes and strength.  

A September 1995 Medical Evaluation Board (MEB) report stated 
that the appellant was taking Seldane and using nasal spray.  
He was also receiving injectable desensitization therapy for 
multiple pollen and grass allergies.

VARO denied the appellant's claim for entitlement to service 
connection for allergies and a right shoulder disability in 
an April 1997 rating decision.

Private treatment records from the Family Medical Center, 
dated from February 1997 to March 1998, were submitted which 
revealed that the appellant received regular immunotherapy for 
his allergies.  Entries reported that he complained that his 
eyes burned and itched, that his body itched, and that he had 
some nasal congestion and sneezing.  Otherwise, he was doing 
well and not having any problems with shots.  He requested 
that the shots be increased in June 1997.  The impression was 
of allergic rhinitis and bronchial asthma.

VA treatment entries indicated that the appellant was 
followed for allergies and assessed allergic rhinitis in June 
1997 and October 1997.

A VA examination was conducted in September 1997.  A diagnosis 
of allergic rhinitis was indicated.  Regarding his right 
shoulder, the appellant described an episode of sudden onset 
of stinging pain in his right trapezius muscle in 1983, but 
claimed that this had not been a problem since.  Examination 
revealed no tenderness or masses of the right trapezius, and 
no diagnosis referable to his right shoulder was indicated.  

1.  Entitlement to service connection for allergies.

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (1999).  
Service connection must be determined on the evidence as to 
existence of the allergy prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  However, "[s]easonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals."  38 C.F.R. § 3.380 (1999) 
(emphasis added).  The determination as to service incurrence 
or aggravation must be made on the whole evidentiary showing.

Service medical records disclose that a history of allergies 
was noted at the appellant's military enlistment examination.  
During service, a history of lifelong SAR was also noted.  
The Board finds, based on this evidence, that SAR was present 
prior to service.  During service, he received allergy 
testing and was begun on desensitization therapy.  According 
to the MEB report, his allergies stabilized, and his 
activities were limited only because of asthma (for which he 
is service connected).  The post- service medical evidence 
shows that he has continued to receive regular allergy 
treatment, and findings have consisted principally of 
allergic rhinitis.  Based on this whole evidentiary record, 
the Board concludes that SAR were present prior to service, 
and, therefore, cannot be said to have been first manifested 
in service.  Further, SAR did not undergo permanent increase 
in severity during service.  Moreover, the appellant's SAR 
appear to be characteristic of other seasonal allergies in 
that the acute allergic manifestations subside on the absence 
of or removal of the allergen.  In view of the fact that the 
medical evidence does not reflect demonstrated residuals of 
SAR, this claim is denied as not well grounded.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
residuals of chronic allergies that were incurred or 
aggravated during service.  Additionally, by this decision, 
the Board is informing the appellant of what is necessary to 
make his claim well grounded.

2.  Entitlement to service connection for a right shoulder 
disability.

Regarding the appellant's claim for service connection for a 
right shoulder disability, the appellant has not submitted 
competent medical evidence establishing that he currently has 
a right shoulder disability.  In fact, during his September 
1997 VA examination, the appellant reported that he had had no 
problems with his right shoulder since an acute injury in 
1983, and examination of the right shoulder was negative.  
Therefore, his claim for service connection for a right 
shoulder disability must be denied as not well grounded.  The 
Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify him of the 
evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to well ground his claim 
and to explain why his current attempt fails.

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has a right shoulder 
disability.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


ORDER

Having found the claim for entitlement to service connection 
for allergies not well grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for a right shoulder disability not well grounded, the appeal 
is denied.


REMAND

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  The 
appellant contends, in essence, that his service-connected 
disabilities warrant higher disability ratings than currently 
assigned.

The Board notes that these claims are based on the assignment 
of initial ratings for disability following initial awards of 
service connection for those disabilities.  In Fenderson v. 
West, 12 Vet.App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) held that the rule previously articulated did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Accordingly, the increased rating claim must be 
decided according to Fenderson.

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999). This includes the 
duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records referred to by the veteran.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Examinations must also address the 
rating criteria in relation to the veteran's symptoms.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

The Board notes that, at his March 2000 hearing on appeal, 
the appellant indicated that he had received relevant 
treatment at the Fort Bliss William Beaumont Army Hospital, 
the White Sands Missile Range Clinic, the Magaffey Clinic, 
and the VA clinics in Las Cruces and El Paso.  However, 
treatment records from all of these facilities have not been 
associated with his claims file.  All relevant treatment 
records are necessary to rate the disabilities at issue.

The Board finds that last VA general medical examination in 
May 1999 was not adequate to rate the hepatitis under 
Diagnostic Code 7345.  The examination report does not state 
whether the appellant has liver damage, gastrointestinal 
disturbance necessitating dietary restriction or other 
therapeutic measures due to hepatitis.  Further, with respect 
to the lumbar spine disability, the examination report does 
not reflect that the factors set forth in DeLuca v. Brown, 8 
Vet.App. 202 (1995) were addressed.   

Accordingly, the case is REMANDED for the following 
development:

1.  VARO should request all current 
treatment records pertinent to the 
appellant's claim from the Fort Bliss 
William Beaumont Army Hospital, the White 
Sands Missile Range Clinic, the Magaffey 
Clinic, and the VA clinics in Las Cruces 
and El Paso.  Any records so obtained 
should then be associated with the 
appellant's claims folder.  

2.  The appellant should be scheduled for 
VA examination(s) to determine the nature 
and severity of the service-connected 
hepatitis C and degenerative disc disease 
of the lumbar spine.  The claims file 
must be made available to the 
examiner(s).  Any indicated tests or 
studies should be performed.  

With respect to hepatitis, all 
manifestations should be identified.  The 
examiner should also state whether the 
hepatitis has caused liver damage, and, 
if so, to what degree (demonstrable, 
minimal, moderate or marked); whether the 
hepatitis has caused gastrointestinal 
disturbance necessitating dietary 
restriction or other therapeutic 
measures; and whether the hepatitis 
causes fatigue, anxiety or mental 
depression.

With respect the degenerative disc 
disease of the lumbar spine, all 
manifestations, including any limited 
motion, should be identified.  The 
examiner should also record observations 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, due to the service-
connected lumbar spine disability.  The 
examination report should reconcile the 
appellant's subjective complaints of pain 
with the objective findings on 
examination. 

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  VARO should then readjudicate the 
issues of entitlement to increased 
disability ratings with consideration of 
the additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



